Exhibit 10.2

Varietal Management Services GmbH

Hilpertstrasse 20a

64295 Darmstadt

Germany

Manuel Brocke-Benz

Ludwigstrasse 26

64625 Bensheim

Germany

Dear Mr. Brocke-Benz,

The shareholders of Varietal Management Services GmbH (“Varietal Management
Services”) intend to appoint you as Managing Director of Varietal Management
Services as of April 3, 2013 (the “Appointment Date”). The following are the
terms of your employment as Managing Director with Varietal Management Services,
pursuant to which you shall also provide services to VWR International, LLC
(“VWR International”) and its various affiliates, including its parent
companies. As used herein, “VWR” shall collectively refer to Varietal Management
Services, VWR International, and all of their various affiliates, and each may
be referred to herein as a “VWR Entity.” This letter agreement (the “Letter
Agreement”) shall commence April 3, 2013.

 

Position:    Managing Director and General Counsel of Varietal Management
Services, Hilpertstrasse 20a, 64295 Darmstadt, Germany. Additionally, you shall
serve as the President, Chief Executive Officer, and Member of the Board of
Managers of VWR International and the Boards of each of its parent companies,
including Varietal Distribution Holdings, LLC. You shall not receive any
compensation or other consideration in addition to that described in this
Agreement on account of your performing services for VWR Entities other than
Varietal Management Services. In recognition of the foregoing, your employment
with VWR International Management Services GmbH & Co. KG shall terminate
effective on the Appointment Date. Base Salary:    $800,000 (gross) per year,
payable in installments on regular payroll dates. Your base salary and any bonus
earned shall be payable in U.S. Dollars in the United States or in Euros in
Germany as determined from time to time by VWR to facilitate the administration
of required tax payments. Duties:    You shall perform all duties historically
(at VWR International) or customarily associated with the positions set forth
above and such additional senior executive functions as the Board of Managers of
VWR International may request. Reporting:    You will report solely and directly
to the Board of Managers of VWR



--------------------------------------------------------------------------------

   International and all other employees will report solely and directly to you
or your designees. Office Location:    Your principal office will be located at
VWR International’s corporate headquarters in Radnor, Pennsylvania. However, you
shall be obliged to travel to and work from other VWR offices, as VWR deems
necessary to conduct its businesses effectively. Annual Bonus:    You will be
eligible to participate in VWR’s Management Incentive Program (MIP) with a
target bonus of 100% of base salary and, if the target criteria are exceeded, a
maximum bonus of 200% of base salary. Benefits:    You will be entitled to
participate in all vacation, health, welfare and other similar benefits as may
be established for senior executives of Varietal Management Services, such
benefits to be, in the aggregate, comparable in economic value to those benefits
available to senior executives of VWR International. Such benefits shall include
a minimum entitlement to six weeks of vacation per year. Pension:    Varietal
Management Services hereby agrees to assume from VWR Management Services, GmbH,
the obligations under, and agrees to pay your pension, pursuant to the terms of
the Merck KGaA pension plan in which you participated and which payment
obligation was transferred from Merck KGaA to VWR International GmbH in April of
2004, and which was subsequently transferred from VWR International GmbH to VWR
Management Services GmbH & Co. KG. The pension obligation described in the
preceding sentence is not intended to meet the requirements of Section 401(a) of
the United States Internal Revenue Code of 1986, as amended (the “Code”).
Severance/Restrictive Covenants:    If, without offer of comparable employment
by another VWR Entity, your employment with Varietal Management Services is
terminated (i) by Varietal Management Services without Cause (as defined on
Annex 1) or (ii) by you for Good Reason (as defined on Annex 1), you will be
entitled to receive (A) an aggregate amount equal to two times the sum of your
base salary then in effect and your target bonus for the year in which such
termination occurs, payable in equal installments on VWR’s regular payroll dates
during a period of twelve months after such termination and (B) continued health
benefits for a period of eighteen months after such termination. The payments
(and benefits) described in the immediately preceding sentence that are due to
be paid (or provided) more than sixty (60) days after your termination are
subject to your execution of a general release in the form attached to this
Letter Agreement as Annex 2 no later than fifty (50) days after your
termination. You agree to be subject to those restrictions set forth on Annex 1
attached hereto, which are a part of this Letter Agreement (the “Employee
Covenants”).

 

2



--------------------------------------------------------------------------------

  

If you incur a Disability (as defined on Annex 1), you will be entitled to
receive a gross lump-sum payment, as soon as practicable following your
Disability but in no event later than March 15 of the calendar year following
the calendar year in which such Disability is incurred, in an amount equal to
the target amount of your bonus for the year in which such Disability is
incurred, prorated for the portion of such year during which you were employed
with Varietal Management Services or any other then employing VWR Entity.

 

If your employment with Varietal Management Services is terminated by reason of
your death, your beneficiary or estate, as applicable, will be entitled to
receive a gross lump-sum payment as soon as practicable following your death but
in no event later than March 15 of the calendar year following the calendar year
in which your death occurs, in an amount equal to the target amount of your
bonus for the year in which your death occurs, prorated for the portion of such
year during which you were employed by Varietal Management Services.

 

You shall be under no obligation to seek other employment for any reason or to
mitigate any severance payments following a termination of your employment with
Varietal Management Services for any reason. In addition, there shall be no
offset against amounts due to you upon termination of your employment with
Varietal Management Services on account of any compensation attributable to any
employment subsequent to your employment with Varietal Management Services.
Either you or VWR may terminate your employment with Varietal Management
Services at any time with a notice period of one month to the end of a calendar
month.

 

Except as provided above in this Severance/Restrictive Covenants section, you
shall not be entitled to any other salary, compensation or benefits from VWR
after termination of your employment with Varietal Management Services, except
as otherwise specifically provided for in VWR’s employee benefit plans
applicable to you or as otherwise expressly required by applicable law.

 

Notwithstanding anything herein to the contrary, if any payments due under this
Severance/Restrictive Covenants section would subject you to any tax imposed
under Section 409A of the Code as a result of your characterization as a
“specified employee” of VWR (within the meaning of U.S. Treasury Regulation
Section 1.409A-1(i)), then such payments that would otherwise cause such
taxation shall be payable in a single lump sum on the first business day that is
six months following your “separation from service” (within the meaning of Code
Section 409A and the regulations thereunder), and any remaining payments will be
made in accordance with the foregoing provisions of this section.

280G:    If, at the time of any Change of Control (as defined on Annex 1),

 

3



--------------------------------------------------------------------------------

  

VWR (or any successor thereto) is a Public Company (as defined on Annex 1) and
you are liable for the payment of any excise tax (the “Basic Excise Tax”)
pursuant to Code Section 4999, or any successor or like provision, with respect
to any payment or property transfers received or to be received hereunder or
otherwise, VWR shall pay you an amount (the “Special Reimbursement”) which,
after payment to you (or on your behalf) of any federal, state and local taxes,
including, without limitation, any further excise tax under said Section 4999,
with respect to or resulting from the Special Reimbursement, equals the net
amount of the Basic Excise Tax.

 

If, at the time of any Change of Control, VWR (or any successor thereto) is not
a Public Company and you are liable for any Basic Excise Tax and (i) you have
executed a waiver in a form prepared by and determined by VWR in its sole
discretion pursuant to which you irrevocably and unconditionally relinquish any
and all rights you may have to receive or retain any “excess parachute payments”
as that term is defined in Code Section 280G(b)(1) (“280G Waiver”) and (ii) (A)
VWR does not submit to its shareholders for a separate vote a proposal to
approve, in compliance with the requirements of Code Section 280G(b)(5)(B) and
Treasury Regulation Section 1.280G-1, Q & A 7, your conditional right to receive
or retain such waived amounts (“280 Vote”), or (B) such vote is not conducted in
compliance with Treasury Regulation Section 1.280G-1, Q & A 7 and is not
respected by the Internal Revenue Service, then VWR shall pay you the Special
Reimbursement.

 

For the avoidance of doubt, if, at the time of any Change of Control, VWR (or
any successor thereto) is not a Public Company and you are liable for any Basic
Excise Tax and (i) you have executed a 280G Waiver, (ii) VWR does submit to its
shareholders a 280G Vote, and (iii) the VWR shareholders do not approve your
right to receive or retain such waived amounts by the necessary margin, then you
will not be entitled to receive or to retain any waived amounts or to receive
the Special Reimbursement.

 

Any Special Reimbursement hereunder shall be paid to you by VWR not later than
the last day of the calendar year next following the calendar year in which you
remit the Basic Excise Tax.

Insurance and Indemnification:    VWR shall maintain adequate D&O liability
insurance coverage, but in no event in an amount less than $100 million for all
occurrences. You will be provided with contractual indemnification rights to the
fullest extent of applicable law. Legal Fees:    In the event of a contest
between you and VWR during your lifetime regarding a breach or alleged breach of
this Agreement, VWR agrees to pay (within ten business days of receipt of an
invoice from you) all reasonable legal fees and expenses that you have incurred
as a result of such contest; provided, however, that if you do not substantially

 

4



--------------------------------------------------------------------------------

   prevail in such contest, you agree to reimburse VWR for any such payments,
and VWR shall make no further payments under this paragraph. The amount of
expenses eligible for reimbursement under this paragraph during any taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year. Personal Services Agreement:    As a condition of your employment, you
shall execute a Personal Services, Confidentiality and Inventions Agreement in
the form attached hereto as Exhibit A. Entire Agreement:    This Letter
Agreement (including any Annexes attached hereto) and the Personal Services,
Confidentiality and Inventions Agreement referenced above set forth the entire
understanding between you and VWR with respect to the subject matter hereof and
thereof, and supersede and preempt all prior oral or written understandings and
agreements with respect to the subject matter hereof and thereof between you and
VWR, which shall terminate and be of no further effect upon the execution of
this Letter Agreement. Tax Matters:   

VWR will provide support in the preparation of your tax filings in your country
of residence (Germany) and your primary work location (U.S.). This benefit will
be provided only while performing in the role of Chief Executive Officer of VWR
International.

 

In the event that your aggregate income tax liability in Germany and the U.S.
exceeds the amount of income tax you would otherwise have been obligated to pay
if your entire income were earned in Germany, VWR will reimburse you the amount
of any such excess, including any incremental taxes.

Code Section 409A:    This Letter Agreement will be interpreted to avoid any tax
under Code Section 409A. For purposes of Section 409A, each payment made under
the Severance/Restrictive Covenants section of this Letter Agreement will be
treated as a separate payment. With respect to any reimbursements provided under
this Letter Agreement that are subject to Section 409A, (i) the reimbursement
set forth under “Legal Fees” applies only to the eligible amounts that are
incurred during your lifetime, and (ii) the amount of expenses eligible for
reimbursement during a calendar year cannot affect the expenses eligible for
reimbursement in any other calendar year.

 

Varietal Management Services GmbH By:       By:  

/s/ Henrik Russmann

  Name:   Henrik Russmann   Title:   Managing Director

 

5



--------------------------------------------------------------------------------

Accepted and Agreed

/s/ Manuel Brocke-Benz

Date: April 3, 2013

 

6



--------------------------------------------------------------------------------

Exhibit A - Personal Services, Confidentiality and Inventions Agreement

See Attached.



--------------------------------------------------------------------------------

PERSONAL SERVICES, CONFIDENTIALITY AND INVENTIONS AGREEMENT

THIS AGREEMENT (this “Agreement”) is between VWR International, LLC (“VWR
International”) and Varietal Management Services GmbH (“Varietal Management
Services”), on the one hand, and Manuel Brocke-Benz (“Executive” or “I”), on the
other hand. Varietal Management Services, VWR International and their affiliates
shall be referred to herein as “VWR.”

VWR’s sound business policy requires that its trade secrets, technical and
non-technical know-how, business knowledge, plans, systems, business methods,
business records and customer relations to be protected and not utilized by any
person or firm who competes or wants to compete with VWR. The parties wish to
evidence the terms of the employment and other business relationships between
them and particularly to set forth certain restrictions which shall apply to
Executive in the event of termination of his/her employment with VWR.

In consideration of and as part of the terms of employment by Varietal
Management Services and his positions with VWR International, it is agreed as
follows:

 

  1. Compensation and Benefits. Executive shall be entitled to a salary, annual
bonus and other monetary compensation, which has been established by Varietal
Management Services at the inception of employment, and may be periodically
thereafter adjusted for increase only or as Executive and VWR may jointly agree.
Executive shall also be entitled to participate in various VWR employee benefit
plans (for example, health insurance, retirement, and the like), in accordance
with the participation requirements of said plans, and nothing contained herein
shall confer benefit eligibility which is in any manner inconsistent with the
terms of the benefit plans.

 

  2. Executive’s General Obligations; Conflicts of Interest. During my
employment with Varietal Management Services and while serving in other
executive capacities with VWR, I agree to devote substantially all my working
time during normal business hours to VWR. During my employment with Varietal
Management Services and other association with VWR, I agree to use my best
efforts to perform the duties associated with my positions and titles with VWR
as VWR may direct, not to engage in any other business or activity the nature of
which shall be determined by VWR to be competitive with VWR, its suppliers or
its customers and to comply with any Conflict of Interest Policy of VWR;
provided that, with the approval of VWR, which such approval shall not be
unreasonably delayed or withheld, I may serve on the board of directors of one
public company. I further agree to conform to all VWR policies, practices, and
procedures, to the extent such policies, practices and procedures have been
provided to me in writing, as well as lawful directions of VWR and/or its
affiliates as to performance of services for VWR, to the extent that the same
are consistent with my positions and titles with VWR.

 

  3. No Existing Restrictive Agreements. I represent that I am not a party to
any contract limiting my present or future right to work or perform services for
VWR or to perform such activities as shall be required from time to time by VWR.

 

  4.

Prior Employer Information. I agree that I will not use improperly or disclose
any confidential or proprietary information or trade secrets of my former or
current employers, principals, partners, co-venturers, customers, or suppliers,
or the vendors



--------------------------------------------------------------------------------

  or customers of such persons or entities, and I will not violate any
nondisclosure or proprietary rights agreement I might have signed in connection
with any such employer, person or entity.

 

  5. Non-Disclosure of Information. I recognize that, in the performance of my
duties with VWR, Confidential Information belonging to VWR will come into my
possession, including, without limitation, information regarding business
methods, plan, systems, customer lists and customer relations, vendor lists and
vendor relations, cost and pricing information, distribution and logistical
information, and other information relating to the business of VWR that is not
known to the general public. I recognize that the business of VWR is materially
dependent upon the relationship between VWR and its customers who are serviced
by its associates and that VWR will entrust me with Confidential Information,
which must remain the property of VWR. As used in this Agreement, “Confidential
Information” shall mean the trade secrets, technical and non-technical know-how,
technical and business knowledge and information, plans and systems, business
methods, customer lists and customer relations of VWR, including but not limited
to research, development, manufacturing, purchasing, accounting, data
processing, engineering, marketing, merchandising, selling and invoicing, which
information is acquired from or through VWR during the course of my employment
by and other business associations with VWR. “Confidential Information” shall
not include any information that is or becomes publicly known or that enters the
public domain other than as a result of my breach of my obligations under this
Agreement or any other agreement between me and VWR. I agree that I will not at
any time hereafter disclose Confidential Information to third parties or use
Confidential Information for any purpose other than to further VWR’s business,
except as is required by law, any court of competent jurisdiction or any
governmental agency or authority or recognized subpoena power.

 

  6. Assignment of Inventions. I will make prompt and full disclosure to VWR
International, will hold in trust for the sole benefit of VWR, and will assign,
exclusively to VWR all my right, title, and interest in and to any and all
inventions, discoveries, designs, developments, improvements, copyrightable
material, and trade secrets (collectively herein “Inventions”) that I, solely or
jointly, may conceive, develop, or reduce to practice during the period of time
I am in the employ of or otherwise professionally associated with VWR. I hereby
waive and quitclaim to VWR any and all claims of any nature whatsoever that I
now or hereafter may have for infringement of any patent resulting from any
patent applications for any Inventions so assigned to VWR to the fullest extent
permitted by applicable law.

My obligation to assign shall not apply to any Invention about which I can prove
that:

 

  (a) it was developed entirely on my own time; and

 

  (b) no equipment, supplies, facility, services, or trade secret information of
VWR were used in its development; and

 

  (c) it does not relate (i) directly to the business of VWR or (ii) to the
actual or demonstrably anticipated research or development of VWR; and

 

  (d) it does not result from any work performed by me for VWR.

 

2



--------------------------------------------------------------------------------

  7. Excluded and Licensed Inventions. I have attached hereto a list describing
all Inventions belonging to me and made by me prior to my employment with
Varietal Management Services that I wish to have excluded from this Agreement.
If no such list is attached, I represent that there are no such Inventions. If
in the course of my employment at VWR, I incorporate into a VWR product,
process, or machine, an Invention owned by me or in which I have an interest,
VWR is hereby granted and shall have an exclusive royalty-free, irrevocable,
worldwide license to make, have made, use, and sell that Invention without
restriction as to the extent of my ownership or interest.

 

  8. Application for Copyrights and Patents. I will execute any proper oath or
verify any proper document in connection with carrying out the terms of this
Agreement. If, because of my mental or physical condition or for any other
reason whatsoever, VWR is unable to secure my signature to apply for or to
pursue any application for any United States or foreign patent or copyright
covering Inventions assigned to VWR as stated above, I hereby irrevocably
designate and appoint VWR and its duly authorized officers and agents as my
agent and attorney in fact, to act for me and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of U.S. and foreign patents and copyrights
thereon with the same legal force and effect as if executed by me. I will
testify at VWR’s request and expense in any interference, litigation, or other
legal proceeding that may arise during or after my employment.

 

  9. Third Party Information. I recognize that VWR has received and will receive
confidential or proprietary information from third parties subject to a duty on
VWR’s part to maintain the confidentiality of such information and to use it
only for certain limited purposes. This information shall be deemed not to
include shall not include any information that is or becomes publicly known or
that enters the public domain other than as a result of my breach of my
obligations under this Agreement or any other agreement between me and VWR.
During the term of my employment and thereafter I will not disclose nor use such
information for the benefit of anyone other than VWR or such third party, or in
any manner inconsistent with any agreement between VWR and such third party of
which I am made aware, except as is required by law, any court of competent
jurisdiction or any governmental agency or authority or recognized subpoena
power.

 

  10. Termination. I acknowledge that this Agreement shall not constitute a
contract for employment for any specific period of time, and that either VWR or
I am free to terminate this Agreement, and employment relationship, “at will,”
at any time, with or without cause. I agree that upon termination of this
Agreement and my employment, for any or no reason, I will promptly return to VWR
all records of Confidential Information, including copies in my possession, and
all other physical properties issued to me as an employee, in a reasonable state
of function or repair. I will also so return any keys, pass cards,
identification cards or other property belonging to VWR. I shall have no right
of retention.

 

  11. Non-Waiver. The failure by VWR to enforce any of the provisions hereof
upon any default by me at a particular time or under certain circumstances shall
not be treated as a permanent waiver of such provisions and shall not prevent
subsequent enforcement of such provisions upon default by either party.

 

3



--------------------------------------------------------------------------------

  12. Irreparable Harm. I agree that any proven breach of this Agreement by me
would cause irreparable harm to VWR for which monetary damages could not
adequately compensate. If VWR proves a breach, irreparable harm shall be
presumed and I expressly waive any bonding requirement as a prerequisite to VWR
obtaining injunctive relief. VWR can also seek damages.

 

  13. Assignability of This Agreement. The services contracted for between
Varietal Management Services, VWR International, and me in this Agreement are
personal, and therefore I may not assign this Agreement to any other person or
entity. This Agreement may, however, be assigned by Varietal Management Services
or VWR International to a successor to their business.

 

  14. Severability. It is the intention of the parties that this Agreement shall
be enforceable to the fullest extent permitted by local, state, and/or federal
law in the jurisdiction in which performance of this Agreement occurs, or in
which performance of this Agreement is sought to be enforced. In the event that
a court of competent jurisdiction determines that one or more provisions of this
Agreement are not enforceable under the provisions of the jurisdiction in which
performance occurs or enforcement is sought, such a determination shall not
affect the enforceability of the remainder of this Agreement.

 

  15. Other Agreements. This Agreement, together with the letter agreement,
dated April 3, 2013, between me and Varietal Management Services (the “Letter
Agreement”), sets forth the sole and entire agreement between the parties
hereto, and supersedes and replaces any and all prior agreements, whether oral,
written, or implied, entered into by me and VWR (or any of the entities
comprising “VWR”), pertaining to my employment, the terms, conditions, and
responsibilities thereof, and/or any other subject matter contained in this
Agreement or the Letter Agreement. This Agreement and the Letter Agreement shall
be considered together as one agreement. There will be no modification of this
Agreement, either verbal, implied, written, or otherwise, except through a
written agreement signed by me, and an officer of VWR International, which
refers to the specific paragraph of this Agreement intended to be modified, and
sets forth, in writing, the specific modification of said paragraph.

 

4



--------------------------------------------------------------------------------

WITNESS WHEREFORE, the parties have executed this Agreement as of the 3rd day of
April 2013

 

 

    VWR International, LLC Executive – Signature         By:  

 

    Its:  

 

      Executive – Print Name         Varietal Management Services GmbH     By:  

 

    Its:  



--------------------------------------------------------------------------------

Annex 1 - Employee Covenants

1. Noncompetition and Nonsolicitation. You acknowledge that in the course of
your employment with Varietal Management Services or any of its Subsidiaries or
Affiliates you will become familiar with Varietal Management Services’ and its
Subsidiaries’ and Affiliates’ trade secrets and with other confidential
information concerning Varietal Management Services and such Subsidiaries and
Affiliates and that your services will be of special, unique and extraordinary
value to Varietal Management Services and such Subsidiaries and Affiliates.
Therefore, you agree that:

(a) Noncompetition. During the Employment Period and for a period of eighteen
months thereafter, you shall not directly or indirectly, anywhere in the world,
own, manage, control, participate in, consult with, render services for or enter
into employment with any distributor with annual sales revenue exceeding
$200,000,000 in the laboratory supplies industry (the “Business”). Nothing
herein shall prohibit you from being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as you have no active participation in the business of such corporation.

(b) Nonsolicitation. During the Employment Period and for a period of eighteen
months thereafter, you shall not directly or indirectly (i) induce or attempt to
induce any employee of Varietal Management Services or any of its Subsidiaries
or Affiliates to leave the employ of Varietal Management Services or any such
Subsidiary or Affiliate, or in any way interfere with the relationship between
Varietal Management Services or any of its Subsidiaries or Affiliates and any
employee thereof, (ii) hire any person who was an employee of Varietal
Management Services or any of its Subsidiaries or Affiliates within 180 days
after such person’s separation from employment, (iii) induce or attempt to
induce any customer, supplier, licensee or other business relation of Varietal
Management Services or any of its Subsidiaries or Affiliates to cease doing
business with Varietal Management Services or such Subsidiary or Affiliate or in
any way interfere with the relationship between any such customer, supplier,
licensee or business relation and Varietal Management Services or any of its
Subsidiaries or Affiliates or (iv) directly or indirectly acquire or attempt to
acquire an interest in any business relating to the Business and with which
Varietal Management Services or any of its Subsidiaries or Affiliates has
entertained discussions relating to the acquisition of such business by Varietal
Management Services or any of its Subsidiaries or Affiliates in the twelve month
period immediately preceding a Separation.

(c) Compensation. Varietal Management Services is obliged to pay you a monthly
compensation for the period of the post-contractual Noncompetition and
Nonsolicitation (eighteen months after the Separation) according to
aforementioned Sections 1(a) and 1(b) in the amount of half of your last
contractual Base Salary. The compensation is paid at the end of each month.
Payments according to this Section 1(c) will be set off against possible claims
according to the “Severance/Restrictive Covenants” section of this Letter
Agreement. Any income you receive during the period of the post-contractual
Noncompetition and Nonsolicitation from using your working capacity will be
deducted from this compensation according to this Section 1(c) in application of
§ 74 c HGB (German code of commercial law). You shall inform VWR International
without demand to the end of the respective quarter year, if so, to which amount
you receive any other income. At VWR International`s request, you have to
substantiate this information. VWR International may at any time issue to you a
written waiver of this post-contractual Noncompetition. In that case, the
obligation to pay compensation according to this Section 1(c) shall expire 6
months after issuance of



--------------------------------------------------------------------------------

such waiver. Unless otherwise provided above, Sections 74 et seq. of the HGB
[German Commercial Code] shall apply accordingly.

(d) Enforcement. If, at the time of enforcement of Section 1(a) or 1(b), a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum duration, scope and area
permitted by law. Because your services are unique and because you shall have
access to confidential information, the parties hereto agree that money damages
would be an inadequate remedy for any breach of this Annex 1. Therefore, in the
event a breach or threatened breach of this Annex 1, Varietal Management
Services or any of its Subsidiaries or Affiliates or their successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

(e) Additional Acknowledgments. You acknowledge that the provisions of Sections
1(a) and 1(b) are in consideration of: (i) employment with Varietal Management
Services and/or its Subsidiaries or Affiliates and (ii) additional good and
valuable consideration, including the payment of salary and bonus, as set forth
in this Letter Agreement. In addition, you agree and acknowledge that the
restrictions contained in Sections 1(a) and 1(b) do not preclude you from
earning a livelihood, nor do they unreasonably impose limitations on your
ability to earn a living. In addition, you acknowledge (A) that the business of
Varietal Management Services and its Subsidiaries and Affiliates will be
conducted throughout the world, (B) notwithstanding the location of
incorporation or principal office of Varietal Management Services or any of its
Subsidiaries or Affiliates, or any of their respective executives or employees
(including you), it is expected that Varietal Management Services and its
Subsidiaries and Affiliates will have business activities and have valuable
business relationships within its industry throughout the world, and (C) as part
of your responsibilities, you will be traveling throughout the world in
furtherance of Varietal Management Services’ and its Subsidiaries’ or
Affiliates’ business and relationships. You agree and acknowledge that the
potential harm to Varietal Management Services and its Subsidiaries and
Affiliates of the non-enforcement of Sections 1(a) and 1(b) outweighs any
potential harm to you of its enforcement by injunction or otherwise. You
acknowledge that you have carefully read this Annex 1 and have given careful
consideration to the restraints imposed upon you by this Annex 1, and are in
full accord as to their necessity for the reasonable and proper protection of
confidential and proprietary information of Varietal Management Services and its
Subsidiaries and Affiliates now existing or to be developed in the future. You
expressly acknowledge and agree that each and every restraint imposed by this
Annex 1 is reasonable with respect to subject matter, time period and
geographical area.

2. Definitions.

“Affiliate” means, with respect to any Person, any Person that controls, is
controlled by or is under common control with such Person or an Affiliate of
such Person. For purposes hereof, the term “Affiliate” when referring to
Varietal Management Services shall include VWR International.

“Board” means VWR International’s Board of Directors.

 

2



--------------------------------------------------------------------------------

“Cause” means (i) the conviction of a felony or the commission of fraud with
respect to Varietal Management Services or any of its Subsidiaries or Affiliates
or any of their customers or suppliers, (ii) substantial and repeated failure to
perform duties as reasonably directed by the Board or a supervisor or report,
after providing you with seven days’ prior written notice and a reasonable
opportunity to remedy such failure, or (iii) gross negligence or willful
misconduct with respect to Varietal Management Services or any of its
Subsidiaries or Affiliates. “Cause” shall be deemed not to include any act or
failure to act, on your part, unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of Varietal Management Services or its Subsidiaries or
Affiliates. Any act, or failure to act, based upon authority given pursuant to a
direction from the Board or based upon the advice of counsel for Varietal
Management Services or any of its Affiliates shall be conclusively presumed to
be done, or omitted to be done, by you in good faith and in the best interests
of Varietal Management Services and its Affiliates.

“Change of Control” means any change (i) in the ownership or effective control
of VWR International (or any successor thereto) or (ii) in the ownership of a
substantial portion of the assets of VWR International (or any successor
thereto), in each case, as defined in Section 280G(b)(2)(A)(i) of the U.S. Code
and the Treasury Regulations issued thereunder.

“Disability” means any physical or mental injury, illness or incapacity as a
result of which you are unable to perform the functions of your duties for a
continuous period of more than 90 days or for 120 days (whether or not
continuous) within a 180 day period, as reasonably determined by the Board in
good faith.

“Employment Period” means the period during which you are employed by Varietal
Management Services or any of its Subsidiaries or Affiliates, regardless of
whether such employment is pursuant to the terms of this Letter Agreement or
another agreement.

“Good Reason” means (i) the Board materially changes your authority, titles,
reporting rights or obligations, and/or duties in a manner inconsistent with the
position you currently hold or as described in the Letter Agreement,
(ii) Varietal Management Services fails to make any payment to you, or provide
you with any benefit, required to be paid or provided to you pursuant to the
Letter Agreement, (iii) Varietal Management Services reduces your base salary
and/or bonus entitlement described in your Letter Agreement, or (iv) any
successor to the business of Varietal Management Services fails to assume
Varietal Management Services’ or VWR International’s obligations under the
Letter Agreement; provided that, in order for your resignation for Good Reason
to be effective, written notice of the occurrence of any event that constitutes
Good Reason must be delivered by you to the Board within 180 days after you have
actual knowledge of the occurrence of any such event and the occurrence of such
event is not cured by Varietal Management Services or VWR International within
ten (10) days after the date of such written notice by you to the Board.

“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.

“Public Company” means any corporation whose stock is readily tradable on an
established securities market, or otherwise, as defined in
Section 280G(b)(5)(A)(ii)(I) of the Code and the Treasury Regulations issued
thereunder.

 

3



--------------------------------------------------------------------------------

“Separation” means you ceasing to be employed by Varietal Management Services or
any of its Subsidiaries or Affiliates for any reason.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity. For purposes hereof, references to a “Subsidiary” of any
Person shall be given effect only at such times that such Person has one or more
Subsidiaries, and, unless otherwise indicated, the term “Subsidiary” refers to a
Subsidiary of VWR International.

 

  3. Miscellaneous.

(a) Applicable Law. This Annex 1 shall be governed by, and construed in
accordance with, the laws of the Federal Republic of Germany, except that the
laws of the Commonwealth of Pennsylvania, USA shall apply with respect to any
action by Varietal Management Services or any of its Affiliates (including VWR
International) or Subsidiaries to enforce this Annex 1 in the United States with
regard to any actual or threatened breach occurring in the United States.

(b) Consent to Jurisdiction. You hereby irrevocably submit to the nonexclusive
jurisdiction of the United States District Court for the Eastern District of
Pennsylvania and the state courts of the Commonwealth of Pennsylvania for the
purposes of any suit, action or other proceeding arising out of any alleged
threatened or actual breach of this Annex 1 occurring in the United States (a
“US Action”). You further agree that service of any process, summons, notice or
document by certified or registered mail to your address as listed above or such
other address or to the attention of such other person as you have specified by
prior written notice to Varietal Management Services or VWR International shall
be effective service of process in any action in the Commonwealth of
Pennsylvania with respect to any matters to which you have submitted to
jurisdiction as set forth above in the immediately preceding sentence. You
irrevocably and unconditionally waive any objection to the laying of venue of
any US Action in the United States District Court for the Eastern District of
Pennsylvania or the state courts of the Commonwealth of Pennsylvania and hereby
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any US Action brought in such court has been brought in an
inconvenient forum

(c) Additional Agreements. The provisions of this Annex 1 are in addition, and
do not supersede, the provisions of the Personal Services, Confidentiality and
Inventions Agreement between you, Varietal Management Services and VWR
International.

 

4



--------------------------------------------------------------------------------

Annex 2 - General Release

I, Manuel Brocke-Benz, in consideration of and subject to the performance by
Varietal Management Services GmbH (together with its affiliates (including VWR
International, LLC), the “Company”), of its obligations under the Letter
Agreement, dated as of April 3, 2013 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

 

  1. I understand that any payments or benefits paid or granted to me under the
“Severance/Restrictive Covenants” section of the Agreement represent, in part,
consideration for signing this General Release and are not salary, wages or
benefits to which I was already entitled. I understand and agree that I will not
receive the payments and benefits specified in the “Severance/Restrictive
Covenants” section of the Agreement unless I execute this General Release and do
not revoke this General Release within the time period permitted hereafter or
breach this General Release. I also acknowledge and represent that I have
received all payments and benefits that I am entitled to receive (as of the date
hereof) by virtue of any employment by the Company.

 

  2. Except as provided in paragraph 4 below and except for the provisions of my
Agreement that expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counterclaims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, and liabilities of any nature whatsoever
in law and in equity, both past and present (through the date this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties that I
and/or any of my heirs, executors, administrators or assigns may have, which
arise out of or are connected with my employment with, or my separation or
termination from, the Company, including, but not limited to, any allegation,
claim or violation, arising under: (a) any civil rights, labor, whistleblower,
wage payment, wage and hour, or employment laws of the United States (including,
each as amended, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, the Age Discrimination in Employment Act of 1967, as amended by the
Older Workers Benefit Protection Act, the Equal Pay Act of 1963, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Worker Adjustment Retraining and Notification Act, the Employee Retirement
Income Security Act of 1974, the Fair Labor Standards Act, and any applicable
Executive Order Programs) and each such law’s state and local analogues; (b) any
other federal, state or local law, regulation or ordinance; (c) any public
policy, contract or tort, or common law; (d) any policies, practices or
procedures of the Company; (e) any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; and/or (f) any claim for
costs, fees, or other expenses, including attorneys’ fees incurred in these
matters (all of the foregoing collectively referred to herein as the “Claims”).

 

  3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.



--------------------------------------------------------------------------------

  4. I agree that this General Release does not waive or release any rights or
claims that I may have under the U.S. Age Discrimination in Employment Act of
1967 that arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

 

  5. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
statute that expressly limits the effectiveness of a general release of unknown,
unsuspected and unanticipated Claims), if any, as well as those relating to any
other Claims hereinabove mentioned or implied. I acknowledge and agree that this
waiver is an essential and material term of this General Release and that
without such waiver the Company would not have agreed to the terms of the
Agreement. I further agree that in the event I should bring a Claim seeking
damages against the Company, or in the event I should seek to recover against
the Company in any Claim brought by a governmental agency on my behalf, this
General Release shall serve as a complete defense to such Claims. I further
agree that I am not aware of any pending claim of the type described in
paragraph 2 as of the execution of this General Release.

 

  6. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

  7. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or this Agreement, except to my immediate family and any tax, legal or
other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. Notwithstanding anything herein to the contrary, each of the
parties (and each affiliate and person acting on behalf of any such party) agree
that each party (and each employee, representative, and other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of this transaction contemplated in the
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply with any
applicable federal or state securities laws. This authorization is not intended
to permit disclosure of any other information including (without limitation)
(i) any portion of any materials to the extent not related to the tax treatment
or tax structure of this transaction, (ii) the identities of participants or
potential participants in the Agreement, (iii) any financial information (except
to the extent such information is related to the tax treatment or tax structure
of this transaction), or (iv) any other term or detail not relevant to the tax
treatment or the tax structure of this transaction.

 

  8. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.

 

2



--------------------------------------------------------------------------------

  9. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

 

  10. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  (i) I HAVE READ IT CAREFULLY;

 

  (ii) I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER CERTAIN U.S. LAWS, INCLUDING
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  (iii) I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

  (iv) I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;

 

  (v) I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE
SUBSTANTIALLY IN ITS FINAL FORM ON             ,             TO CONSIDER IT AND
THE CHANGES MADE SINCE THE             ,             VERSION OF THIS RELEASE,
WHETHER MATERIAL OR NOT, WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

  (vi) THE CHANGES TO THE AGREEMENT SINCE             ,             EITHER ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST.

 

  (vii) I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE
UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

  (viii) I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

3



--------------------------------------------------------------------------------

  (ix) I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 

DATE:  

 

   

 

 

4